



Exhibit 10.25
STARBUCKS CORPORATION
GLOBAL KEY EMPLOYEE STOCK OPTION GRANT AGREEMENT
FOR PURCHASE OF STOCK UNDER THE
2005 LONG-TERM EQUITY INCENTIVE PLAN


STARBUCKS CORPORATION (the “Company”) does hereby grant to the individual named
below (the “Optionee”), the number of options to purchase a share (a “Share”) of
the Company’s Common Stock (the “Options”) set forth below for the exercise
price per share (the “Exercise Price”) set forth below. Such Options shall vest
and terminate according to the vesting schedule and term information described
below in this Global Key Employee Stock Option Grant Agreement, including any
special terms and conditions applicable to the Optionee’s country contained in
Appendix A attached hereto (together with the Global Key Employee Stock Option
Grant Agreement, this “Agreement”). All terms of this Agreement shall be subject
to the terms and conditions of the 2005 Long-Term Equity Incentive Plan (the
“Plan”). Capitalized terms not explicitly defined in this Agreement but defined
in the Plan shall have the same definition as in the Plan.


Optionee:
 
Number of Options:
 
Type of Option Grant:
Non-Qualified Stock Option
Exercise Price:
 
Date of Grant:
 
Term of Option:
10 years from Date of Grant
Vesting Schedule:
 



ACKNOWLEDGMENT AND CONSENT
    
1.Termination of Employment; Change of Control.


1.1Termination of Employment. Except as provided in Section 1.2 or 1.3 below,
any unvested Options subject to this Agreement shall immediately terminate and
be automatically forfeited by the Optionee to the Company upon the termination
of the Optionee’s Active Status with the Company or any Subsidiary or affiliate
of the Company for any reason (as further described in Section 5(n) below),
including without limitation, voluntary termination by the Optionee, or
termination by the Company or any Subsidiary or affiliate of the Company because
of Misconduct.
1.2    Change of Control. Upon a Change of Control, the vesting of the Options
shall accelerate, and the Options shall become fully vested and exercisable to
the extent and under the terms and conditions set forth in the Plan; provided,
that for purposes of this Section, “Resignation (or Resign) for Good Reason”
shall have the following meaning:
“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of an Optionee after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries and affiliates) prior to the Change of Control,
(3) a material reduction in the Partner’s base salary or total incentive
compensation; (4) a material reduction in the Partner’s benefits unless such
reduction applies to all Partners of comparable rank; or (5) the relocation of
the Partner’s primary work location more than 50 miles from the Partner’s
primary work location prior to the Change of Control. Notwithstanding the
foregoing, an Optionee shall not be deemed


Page 1 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





to have Resigned for Good Reason unless the Optionee, within one year after a
Change of Control, (i) notifies the Company of the existence of the condition
giving rise to a Resignation for Good Reason within 90 days of the initial
existence of such condition, (ii) gives the Company at least 30 days following
the date on which the Company receives such notice (and prior to termination) in
which to remedy the condition, and (iii) if the Company does not remedy such
condition within such 30-day period, actually terminates employment within 60
days after the expiration of such 30-day period (and before the Company remedies
such condition). If the Company remedies such condition within such 30-day
period (or at any time prior to the Optionee’s actual termination), then any
Resignation for Good Reason by the Optionee on account of such condition will
not be a Resignation for Good Reason.
1.3    Death, Disability or Retirement. If the Optionee’s Active Status
terminates due to death, Disability or Retirement, any unvested Options shall
become fully vested and immediately exercisable as of the date of termination of
Active Status due to death, Disability or Retirement.


2.Misconduct. As a condition to receiving and becoming eligible to vest and
exercise the Options, the Optionee hereby agrees not to engage in Misconduct.


3.Clawback. If the Company determines, in its sole discretion, that the Optionee
has engaged in Misconduct, the Optionee agrees and covenants that (a) any
unexercised portion of the Options shall be immediately forfeited as of the date
the Company determines that the Optionee has engaged in Misconduct (the
“Determination Date”); (b) if any part of the Options were exercised prior to
the Determination Date, upon the Company’s demand, the Optionee shall
immediately deliver to the Company (i) the Shares that the Optionee acquired
upon exercise of such Options and (ii) to the extent any such Shares were
previously sold by the Optionee, a cash amount equal to the Fair Market Value as
of the Determination Date of the Shares contemplated to be returned to the
Company under this clause; and (c) the foregoing remedies set forth in this
Section 3 shall not be the Company’s exclusive remedies, which shall include,
among other remedies, injunctive relief and damages that may be available to the
Company. The Company reserves all other rights and remedies available to it at
law or in equity.


4.Responsibility for Taxes. Regardless of any action the Company or, if
different, the Optionee’s employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to the Optionee’s participation in
the Plan and legally applicable to the Optionee (“Tax-Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax-Related Items is
and remains his or her responsibility and may exceed the amount, if any,
actually withheld by the Company or the Employer. The Optionee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Options, including but not limited to, the grant, vesting or
exercise of the Options, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Options to reduce or eliminate the Optionee’s liability for Tax-Related Items or
achieve any particular tax result. Furthermore, if the Optionee is subject to
tax in more than one jurisdiction, he or she acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
    
Prior to exercise of the Options or any other relevant taxable or tax
withholding event, as applicable, the Optionee must pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, the Optionee authorizes the Company and/or
the Employer, or their respective agents, in their sole discretion, to satisfy
their withholding obligations with regard to all Tax-Related Items by one or a
combination of the following:


(a)
withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or



(b)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Options, either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Optionee’s behalf pursuant to this authorization without
further consent), to the extent and in the manner permitted by



Page 2 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





all applicable securities laws, including making any necessary securities
registration or taking any other necessary actions; or


(c)
withholding in whole Shares to be issued at exercise of the Options based on the
Fair Market Value of the underlying Shares on the date the withholding
obligation arises, in an amount equal to the aggregate withholding obligation as
determined by the Company and/or the Employer with respect to such Options.



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, to the extent authorized under the Plan, in which case the Optionee may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Optionee is
deemed to have been issued the full number of Shares subject to the exercised
Options, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Optionee’s participation in the Plan. In the event the Tax-Related Items
withholding obligation would result in a fractional number of Shares to be
withheld by the Company, such number of shares to be withheld shall be rounded
up to the next nearest number of whole Shares. If, due to rounding of Shares,
the value of the number of shares retained by the Company pursuant to this
provision is more than the amount required to be withheld, then the Company may
pay such excess amount to the relevant tax authority as additional withholding
with respect to the Optionee.
    
Finally, the Optionee is required to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of his or her participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver Shares or the proceeds of the sale of Shares if the Optionee
fails to comply with his or her obligations in connection with the Tax-Related
Items. The Optionee shall have no further rights with respect to any Shares that
are retained by the Company pursuant to this provision, and under no
circumstances will the Company be required to issue any fractional Shares.


5.Nature of Grant. In accepting the grant of the Options, the Optionee
acknowledges, understands and agrees that:
(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;



(b)
the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of options or other awards,
or benefits in lieu of options, even if options have been granted in the past;



(c)
all decisions with respect to future option or other grants, if any, will be at
the sole discretion of the Company;



(d)
the Optionee’s participation in the Plan shall not create a right to employment
or be interpreted as forming an employment or service relationship with the
Company, the Employer or any other Subsidiary or affiliate of the Company and
shall not interfere with the ability of the Company, the Employer or any other
Subsidiary or affiliate of the Company, as applicable, to terminate his or her
employment or service relationship, if any;



(e)
the Optionee is voluntarily participating in the Plan;



(f)
the Options and the Shares subject to the Options, and the income from and value
of same, are not intended to replace any pension rights or compensation;



(g)
the Options and the Shares subject to the Options, and the income from and value
of same, are not part of normal or expected compensation or salary for purposes
of calculating any severance,



Page 3 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





resignation, termination, redundancy, dismissal, end-of-service payments,
holiday pay, bonuses, long-service awards, pension or retirement or welfare
benefits or similar mandatory payments;


(h)
unless otherwise agreed with the Company, the Options and the Shares subject to
the Options, and the income from and value of same, are not granted as
consideration for, or in connection with, the service that the Optionee may
provide as a director of a Subsidiary or affiliate of the Company;



(i)
the future value of the Shares subject to the Options is unknown,
indeterminable, and cannot be predicted with certainty;



(j)
if the underlying Shares do not increase in value, the Options will have no
value;



(k)
if the Optionee exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value even below the Exercise Price;



(l)
after termination of the Optionee’s Active Status, the Optionee is no longer
eligible to receive any new options under the Plan;



(m)
no claim or entitlement to compensation or damages shall arise from termination
of the Options resulting from termination of the Optionee’s Active Status (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Optionee is employed or providing
services or the terms of the Optionee’s employment or service contract, if any);



(n)
for purposes of the Options, and notwithstanding anything to the contrary
contained in the Plan, the Optionee’s Active Status will be considered
terminated as of the date the Optionee is no longer actively providing services
to the Company or one of its Subsidiaries or affiliates (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Optionee is employed or
providing services or the terms of the Optionee’s employment or service
contract, if any), and, unless otherwise provided in this Agreement or the Plan,
(i) the Optionee’s right to vest in the Options under the Plan, if any will
terminate as of such date and will not be extended by any notice period (e.g.,
the Optionee’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Optionee is employed or providing services or the
terms of the Optionee’s employment or service contract, if any), and (ii) the
period (if any) during which the Optionee may exercise the Options after
termination of the Optionee’s Active Status will commence on such date and will
not be extended by any notice period under employment laws in the jurisdiction
where the Optionee is employed or providing services or the terms of the
Optionee’s employment or service contract, if any; the Committee shall have the
exclusive discretion to determine when the Optionee’s Active Status for purposes
of the Option grant is terminated (including whether the Optionee may still be
considered to be providing services while on a leave of absence);



(o)
unless otherwise provided in the Plan or by the Company in its discretion, the
Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock; and



(p)
the following provisions apply only if the Optionee is providing services
outside the United States:



(1)the Option and the Shares subject to the Option, and the income from and
value of same, are not part of normal or expected compensation or salary for any
purpose; and


(2)neither the Company, the Employer nor any other Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
the Optionee’s local


Page 4 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





currency and the United States Dollar that may affect the value of the Options
or of any amounts due to the Optionee pursuant to the exercise of the Options or
the subsequent sale of any Shares acquired upon exercise.


6.Method of Payment. The permissible methods of payment of consideration for any
Shares to be issued upon exercise of an Option shall be (i) a request that the
Company or the designated brokerage firm conduct a cashless exercise of the
Option and (ii) cash.


7.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Shares. The Optionee should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.


8.Data Privacy. The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company, and its other
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.


The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, e-mail address, date of
birth, social insurance number (to the extent permitted under applicable local
law) passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Options or any other entitlement to shares
of stock or equivalent benefits awarded, canceled, purchased, exercised, vested,
unvested or outstanding in the Optionee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.


The Optionee understands that Data will be transferred to Fidelity Stock Plan
Services, LLC, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The recipients of
Data may be located in the United States or elsewhere, and each recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Optionee’s country. If the Optionee resides outside the
United States, the Optionee may request a list with the names and addresses of
any potential recipients of Data by contacting his or her local partner
resources representative. The Optionee authorizes the Company, Fidelity Stock
Plan Services, LLC and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan, including any requisite
transfer of such Data as may be required to a broker, escrow agent or other
third party with whom the Optionee may elect to deposit any Shares received upon
exercise of the Options. The Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. If the Optionee resides outside the United States,
the Optionee may, at any time, view Data, request information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting his or her
local partner resources representative. Further, the Optionee understands that
he or she is providing the consents herein on a purely voluntary basis. If the
Optionee does not consent, or if the Optionee later seeks to revoke his or her
consent, his or her employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Optionee’s consent
is that the Company would not be able to grant Options or other equity awards to
the Optionee or administer or maintain such awards. Therefore, the Optionee
understands that refusal or withdrawal of the Optionee’s consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local partner
resources representative.


9.Governing Law/Choice of Venue. The Options and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Washington,
as provided in the Plan, without regard for its conflict of laws provisions. For
purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit to and


Page 5 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





consent to the exclusive jurisdiction of the State of Washington, agree that
such litigation shall be conducted exclusively in the courts of King County, or
the federal courts of the United States for the 9th Circuit, and no other
courts, where this grant is made and/or to be performed.


10.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon exercise of the
Options prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Optionee understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, the Optionee agrees that the Company shall have
unilateral authority to amend the Plan and this Agreement without the Optionee’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of shares.


11.Language. If the Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


12.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


13.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


14.Undertakings.  The Optionee hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Optionee or the Option pursuant to the
provisions of this Agreement.


15.Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Options granted pursuant to this Award may not be sold, pledged
(as collateral for a loan or as security for the performance of an obligation or
for any other purpose), assigned, hypothecated, transferred, disposed of in
exchange for consideration, made subject to attachment or similar proceedings,
or otherwise disposed of under any circumstances, except that the Options may be
transferred (i) by will or by laws of descent and distribution applicable to a
deceased Optionee, (ii) pursuant to a domestic relations order, (iii) to the
extent permitted by the Board or Committee, to one or more of the beneficiaries
on a Company-approved form who may exercise the Option after the Optionee’s
death; and/or (iv) by gift to a Family Member of the Optionee. For purposes of
this Section 15, a “Family Member” shall include any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing an Optionee’s household (other than a tenant or an employee), a trust in
which these persons have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or an Optionee) control the
management of assets, and any other entity in which these persons (or an
Optionee) own more than fifty percent (50%) of the voting interests.


16.Appendix A. Notwithstanding any provisions in this Agreement, the Options
shall be subject to any special terms and conditions set forth in the Appendix A
for the Optionee’s country. Moreover, if the Optionee relocates to one of the
countries included in the Appendix A, the special terms and conditions for such
country will apply to the Optionee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for


Page 6 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





legal or administrative reasons. The Appendix A constitutes part of this Global
Key Employee Stock Option Grant Agreement.


17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Options
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Optionee to sign any additional agreements or undertakings (as provided in
Section 14 above) that may necessary to accomplish the foregoing.


18.Waiver. If the Optionee breaches or otherwise does not comply with any
provision of this Agreement, but the Company does not act upon this breach or
non-compliance and continues to comply with its obligations under this
Agreement, this shall not mean that the Company waives any other provision of
this Agreement or will otherwise permit any further breach of or non-compliance
with any provision of this Agreement.


19.Insider Trading/Market Abuse Laws. The Optionee acknowledges that, depending
on the applicable jurisdiction, the Optionee may be subject to insider trading
restrictions and/or market abuse laws, which may affect the Optionee’s ability
to acquire or sell Shares or rights to Shares (e.g., Options) under the Plan
during such times as the Optionee is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdiction).
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable insider
trading policy of the Company. The Optionee acknowledges that it is the
Optionee’s responsibility to comply with any applicable restrictions, and the
Optionee should consult with the Optionee’s own personal legal and financial
advisors on this matter before taking any action related to the Plan.


20.Foreign Asset/Account Reporting; Exchange Controls. The Optionee’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Optionee’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Optionee’s country. The Optionee may be
required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. The Optionee also may be required to
repatriate sale proceeds or other funds received as a result of the Optionee’s
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. The Optionee acknowledges
that it is his or her responsibility to be compliant with such regulations, and
the Optionee should consult his or her personal legal advisor for any details.


Finally, the Company hereby strongly recommends that the Optionee seek the
advice of a personal tax and/or legal advisor to obtain specific information
concerning the tax and other legal consequences associated with the Options.


* * *


Page 7 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





By the Optionee’s signature and the Company’s signature below, the Optionee and
the Company agree that this grant is governed by this Agreement and the Plan.












EXECUTED as of the Date of Grant.


 
STARBUCKS CORPORATION
 
By _________________________________
 
Its _________________________________
 
 
 
 
OPTIONEE
 
Signature ____________________________





Page 8 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





APPENDIX A
TO
STARBUCKS CORPORATION
GLOBAL KEY EMPLOYEE STOCK OPTION GRANT AGREEMENT
FOR PURCHASE OF STOCK UNDER THE
2005 LONG-TERM EQUITY INCENTIVE PLAN


Capitalized terms not explicitly defined in this Appendix A but defined in the
Global Key Employee Stock Option Grant Agreement, the Plan or any applicable
country-specific sub-plan shall have the same definitions as in the Plan, any
applicable country-specific sub-plan and/or the Global Key Employee Stock Option
Grant Agreement (the “Key Employee Option Agreement”).
TERMS AND CONDITIONS
This Appendix A, which is part of the Key Employee Option Agreement, includes
additional terms and conditions that govern the Options to purchase Shares under
the Plan and that will apply to the Optionee if he or she is in one of the
countries listed below.
If the Optionee is a citizen or resident of a country other than the one in
which he or she is currently residing and/or working, is considered a resident
of another country for local law purposes or transfers employment and/or
residency between countries after the Date of Grant, the Company shall, in its
sole discretion, determine to what extent the additional terms and conditions
included herein will apply to the Optionee under these circumstances.
NOTIFICATIONS
This Appendix A also includes information regarding exchange control and certain
other issues of which the Optionee should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2017.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Optionee not rely on the information in this
Appendix A as the only source of information relating to the consequences of his
or her participation in the Plan because such information may be outdated when
the Optionee exercises the Options and/or sells any Shares acquired at exercise.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. The Optionee
therefore should seek appropriate professional advice as to how the relevant
laws in his or her country may apply to the Optionee’s situation.
Finally, if the Optionee is a citizen or resident or a country other than that
in which he or she is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Date of Grant, the information
contained herein may not be applicable in the same manner to the Optionee.
ALL COUNTRIES OUTSIDE THE U.S.
Method of Payment.  Notwithstanding Section 7(b) of the Plan or Section 6 of the
Key Employee Option Agreement, due to legal restrictions outside the United
States, the consideration for any Shares to be issued upon exercise of the
Options may not be paid by the tender of Shares owned by the Optionee.
EUROPEAN UNION
TERMS AND CONDITIONS
The following provision applies to Optionees residing in the European Union:


Page 9 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





No Vesting or Extended Exercise Period Upon Retirement. Section 8(a)(v) of the
Plan shall not apply and Section 8(a)(i) of the Plan shall be deemed amended for
purposes of this Agreement accordingly. Further, all references to Retirement in
Section 10(d) of the Plan and Section 1.3 of the Key Employee Option Agreement
shall not apply to the Options.
AUSTRALIA
TERMS AND CONDITIONS
Compliance with Law.  Notwithstanding anything in the Key Employee Option
Agreement or the Plan to the contrary, the Optionee will not be entitled to, and
shall not claim, any benefit under the Plan if the provision of such benefit
would give rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any
other provision of that Act, or any other applicable statute, rule or regulation
which limits or restricts the giving of such benefits.  Further, the Employer is
under no obligation to seek or obtain the approval of its shareholders in
general meeting for the purpose of overcoming any such limitation or
restriction.
NOTIFICATIONS
Tax Information. The Plan is a plan to which subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Securities Law Information.  If the Optionee acquires shares of Common Stock
under the Plan and subsequently offers such shares for sale to a person or
entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law.  The Optionee should obtain legal advice as
to his or her disclosure obligations prior to making any such offer.
Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers.  If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of the Optionee.
AUSTRIA
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If the Optionee holds Shares
acquired under the Plan outside of Austria, the Optionee may be required to
submit a report to the Austrian National Bank. An exemption applies if the value
of the Shares as of any given quarter does not meet or exceed €30,000,000 or as
of December 31 does not meet or exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed and need to be complied with by the
15th day of the month following the end of the respective quarter, whereas if
the latter threshold is exceeded, annual reports must be given. The annual
reporting date is December 31 and the deadline for filing the annual report is
January 31 of the following year.
When the Optionee sells Shares acquired under the Plan, there may be exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad meets or exceeds €10,000,000, the
movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the fifteenth day of the following month, on the
prescribed form (Meldungen SI-Forderungen und/oder SI-Verpflichtungen).
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Options, the Optionee acknowledges his or
her agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the exercise of the Options, the receipt of any
dividends, and the sale of Shares acquired under the Plan.


Page 10 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





Labor Law Policy and Acknowledgement. This provision supplements Section 5 of
the Key Employee Option Agreement:
By accepting and/or exercising the Options, the Optionee agrees that (i) he or
she is making an investment decision, (ii) the Options will become exercisable
only if the vesting conditions are met and any necessary services are rendered
by the Optionee over the vesting period and (iii) the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to the Optionee.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If the Optionee is a resident or
domiciled in Brazil, he or she will be required to submit an annual declaration
of assets and rights held outside of Brazil to the Central Bank of Brazil if the
aggregate value of such assets and rights is equal to or greater than US$100,000
(approximately BRL316,190 as of August 2017). Quarterly reporting is required if
such amount exceeds US$100,000,000. Assets and rights that must be reported
include Shares acquired upon exercise of the Options.
Exchange Control Information. Remittances of funds for the purchase of Shares
under the Plan (i.e., a cash exercise) must be made through an authorized
commercial bank in Brazil. The bank that assists with the transfer of funds may
require certain documents or information regarding the transfer.
CANADA
TERMS AND CONDITIONS
Termination of Active Status.  Notwithstanding the last sentence of Section 2(a)
of the Plan and consistent with Section 14(b) of the Plan, the Optionee’s Active
Status shall be considered terminated as of the date that is the earlier of (a)
the date that the Optionee receives notice of termination of employment; (b) the
date the Optionee terminates employment; or (c) the date the Optionee is no
longer actively employed by the Company or any Subsidiary or affiliate of the
Company regardless of any notice period or period of pay in lieu of such notice
required under local law (including, but not limited to statutory law,
regulatory law and/or common law); the Committee shall have the exclusive
discretion to determine when the Optionee’s Active Status shall be considered
terminated for purposes of the Options (including when the Optionee may still be
considered to be providing services while on a leave of absence).
The following provisions apply to the Optionee’s Options if the Optionee is a
resident of Quebec:
Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que cette Convention,
ainsi que tous les documents, avis et procédures judiciaries, éxecutés, donnés
ou intentés en vertu de, ou lié, directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent.  The following provision supplements Section 8
of the Key Employee Option Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel
(professional or not) involved in the administration and operation of the Plan.
The Optionee further authorizes the Company, any Subsidiary and affiliate and
the Employer to disclose and discuss his or her participation in the Plan with
their advisors. The Optionee also authorizes the Company, any Subsidiary and
affiliate and the Employer to record such information and to keep it in the
Optionee’s employee file.




Page 11 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





NOTIFICATIONS
Securities Law Information. The Optionee is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NASDAQ Global Select Market).
Foreign Asset/Account Reporting Information. Foreign specified property,
including shares of stock (i.e., Shares), options to purchase shares (i.e.,
Options) and other rights to receive shares (e.g., restricted stock units) of a
non-Canadian company held by a Canadian resident employee must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of his or her foreign specified property exceeds C$100,000 at any
time during the year. Thus, the Options must be reported (generally at a nil
cost) if the C$100,000 cost threshold is exceeded because other foreign
specified property the Optionee holds. When Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the shares. The ACB ordinarily is
equal the fair market value of the Shares at the time of acquisition, but if the
Optionee owns other Shares, this ACB may have to be averaged with the ACB of the
other Shares. The Optionee should consult with his or her personal tax advisor
to ensure compliance with the applicable reporting obligations.
CHINA
The following applies only if the Optionee is subject to exchange control
restrictions in China, as determined by the Company in its sole discretion.
TERMS AND CONDITIONS
Cashless Exercise Restriction.  Notwithstanding Section 7(b) of the Plan, due to
legal restrictions in China, the Optionee will be required to pay the Exercise
Price by a cashless exercise through a licensed securities broker acceptable to
the Company, such that all Shares subject to the exercised Options will be sold
immediately upon exercise and the proceeds of sale, less the Exercise Price, any
Tax-Related Items and broker’s fees or commissions, will be remitted to the
Optionee in accordance with any applicable exchange control laws and
regulations. The Company reserves the right to provide the Optionee with
additional methods of exercise depending on the development of local exchange
control law.
Due to fluctuations in the trading price of the Company’s Common Stock and/or
the U.S. dollar/RMB currency exchange rate between the exercise/sale date and
(if later) when the sale proceeds can be converted into local currency, the sale
proceeds that the Optionee receives may be more or less than the fair market
value of the Shares on the exercise/sale date minus the Exercise Price (which is
the amount relevant to determining the Optionee’s tax liability).
Termination of Employment.  Notwithstanding any provision in the Plan, due to
legal restrictions in China, the Optionee agrees that the Optionee may be
required to exercise the Option within a certain period of time after
termination of the Optionee’s Active Status for any reason, including without
limitation, the Optionee’s voluntary termination, termination because of
Retirement, Disability or death or termination by the Company or any Subsidiary
or affiliate of the Company because of Misconduct. The Optionee hereby
authorizes the Company or the Company’s designated broker to effect the exercise
on the Optionee’s behalf at the end of the period. The Optionee acknowledges
that the Company or the Company’s designated broker is under no obligation to
effect the exercise and immediate sale of the Shares subject to the exercised
Option at any particular price. Upon the exercise, the Optionee will receive the
sale proceeds less any amounts necessary to satisfy Tax-Related Items and
applicable transaction fees or commissions.
Exchange Control Restriction.  Due to exchange control laws and regulations in
China, the Optionee will be required immediately to repatriate to China the cash
proceeds from the sale of Shares. The Optionee further understands that, under
local law, such repatriation of the cash proceeds may need to be effectuated
through a special exchange control account established by the Company or a
Subsidiary expressly for this purpose. By accepting the Options, the Optionee
agrees that any cash proceeds from the sale of Shares may be transferred to such
special account prior to being delivered to the Optionee. The proceeds may be
paid to the Optionee in U.S. dollars or in local currency at the Company’s
discretion. If the proceeds are paid in U.S. dollars, the Optionee understands
that he or she will be required to open a U.S. dollar bank account in China and
provide the bank account details to the Company or the Employer. The Optionee


Page 12 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





acknowledges that, if the cash proceeds are paid in local currency, the Company
is under no obligation to secure any particular currency exchange conversion
rate. Furthermore, compliance with local exchange control laws and regulations
may delay the conversion of cash proceeds into local currency. The Optionee
agrees that, if the conversion of the cash proceeds into local currency is
delayed, he or she shall bear the risk of any currency exchange conversion rate
fluctuation between the date on which the Shares issued at exercise of the
Options are sold and the date of conversion of the cash proceeds into local
currency. The Optionee further agrees to comply with any other requirements that
the Company may impose in the future in order to facilitate compliance with
exchange control requirements in China.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. The Optionee may be required to
report to the State Administration of Foreign Exchange all details of his or her
foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-China residents. Under these rules, the Optionee
may be subject to reporting obligations for the Options, Shares acquired under
the Plan and Plan-related transactions. The Optionee should consult with his or
her personal tax advisor in this regard.
COLOMBIA
TERMS AND CONDITIONS
Labor Law Acknowledgement. The following provision supplements Section 5 of the
Key Employee Option Agreement:
The Optionee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan, the Options and any income realized under the Plan do not
constitute a component of the Optionee’s “salary” for any legal purpose.
Therefore, they will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities, payroll taxes, social insurance contributions and/or any
other labor-related amount which may be payable.
NOTIFICATIONS
Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in the Agreement should be construed as making a public offer
of securities in Colombia.
Exchange Control Information. If the Optionee holds investments outside Colombia
(including Shares the Optionee acquires under the Plan) and the aggregate value
of such investments is US$500,000 or more as of December 31 of any year, the
Optionee will be required to register such investments with the Central Bank
(Banco de la República) as foreign investments held abroad. Upon the subsequent
sale or other disposition of any previously-registered investments, the Optionee
may choose to keep the resulting proceeds abroad, or to repatriate them to
Colombia. If the Optionee chooses to repatriate funds to Colombia and has not
registered the investment with Banco de la República, a Form No. 5 must be filed
with Banco de la República upon conversion of funds into local currency, which
should be duly completed to reflect the nature of the transaction. If the
investment was previously registered with Banco de la República, the Optionee
will need to file Form No. 4 upon conversion of funds into local currency, which
should be duly completed to reflect the nature of the transaction. If Shares are
sold immediately upon receipt, no registration is required because no Shares are
held abroad. It is the Optionee’s responsibility to comply with Colombian
exchange control requirements.
Foreign Asset/Account Reporting Information. An annual informative return must
be filed with the Colombian Tax Office detailing any assets held abroad
(including Shares acquired under the Plan). If the individual value of any of
these assets exceeds a certain threshold, each asset must be described in
detail, including the jurisdiction in which it is located, its nature and its
value.




Page 13 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





COSTA RICA
There are no country-specific provisions.
FRANCE
TERMS AND CONDITIONS
Language Consent. By accepting the Options, the Optionee confirms having read
and understood the Plan, the Key Employee Option Agreement and this Appendix A,
including all terms and conditions included therein, which were provided in the
English language. The Optionee accepts the terms of those documents accordingly.
En acceptant les Options, le Bénéficiaire de l’Option confirme avoir lu et
compris le Plan, le Contrat d’Option et le présent Appendice A, y compris leurs
termes et conditions, qui lui ont été communiqués en langue anglaise. Le
Bénéficiaire de l’Option accepte les termes de ces documents en connaissance de
cause.
NOTIFICATIONS
Tax Information. The Options are not intended to be French tax-qualified Awards.
Foreign Asset/Account Reporting Information. French residents must declare all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) on an annual basis on form No. 3916, together with
their income tax return. Failure to complete this reporting triggers penalties
for the resident.
GERMANY
NOTIFICATIONS
Exchange Control Information. If the Optionee remits funds in excess of €12,500
out of or into Germany, such cross-border payment must be reported monthly to
the Deutsche Bundesbank (the German Central Bank). The Optionee is responsible
for complying with the reporting obligation and should file the report
electronically by the fifth day of the month following the month in which the
payment is made. A copy of the form can be accessed via the Deutsche
Bundesbank’s website at www.bundesbank.de and is available in both German and
English.
HONG KONG
TERMS AND CONDITIONS
Sale of Shares. Shares purchased at exercise of the Options are accepted as a
personal investment. In the event that the Options vest within six (6) months of
the Date of Grant, the Optionee agrees the Options may not be exercised prior to
the six-month anniversary of the Date of Grant.
NOTIFICATIONS
SECURITIES WARNING: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. The Optionee is advised to exercise caution
in relation to the offer. If the Optionee is in any doubt about any of the
contents of this Agreement, the Plan or any Plan prospectus, the Optionee should
obtain independent professional advice. The Options and any Shares issued in
respect of the Options do not constitute a public offering of securities under
Hong Kong law and are available only to Partners and Consultants. The Key
Employee Option Agreement, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. The Options and any documentation related thereto are
intended solely for the personal use of each Partner and/or Consultant and may
not be distributed to any other person.


Page 14 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
IRELAND
There are no country-specific provisions.
NETHERLANDS
No country-specific provisions.
SINGAPORE
TERMS AND CONDITIONS
Sale of Shares. The Optionee hereby agrees that the Shares acquired pursuant to
the Options will not be offered for sale in Singapore prior to the six-month
anniversary of the Grant Date, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) or
pursuant to, and in accordance with the condition of, any other applicable
provisions of the SFA.
NOTIFICATIONS
SECURITIES LAW INFORMATION: The Options are granted to the Optionee by the
Company pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the SFA and the grant is not made with a view to the Options or underlying
Shares being subsequently offered for sale to any other party. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Chief Executive Officer and Director Notification Requirement.  The Chief
Executive Officer (“CEO”) and any director, associate director or shadow
director of a Singaporean Subsidiary or affiliate of the Company are subject to
certain notification requirements under the Singapore Companies Act. The CEO and
any director must notify the Singaporean Subsidiary or affiliate of the Company
in writing of an interest (e.g., Options or Shares) in the Company or any
related companies within two (2) business days of (i) the interest’s acquisition
or disposal, (ii) any change in a previously disclosed interest (e.g., when the
Shares are sold), or (iii) becoming CEO or a director, associate director or
shadow director.
SWITZERLAND
NOTIFICATIONS
Securities Law Information.  The Options are not intended to be publicly offered
in or from Switzerland. Because the offer of the Options is considered a private
offering, it is not subject to registration in Switzerland. Neither this
document nor any other materials relating to the Options constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, and neither this document nor any other materials relating to
the Options may be publicly distributed or otherwise made publicly available in
Switzerland. Further, neither this Agreement nor any other offering or marketing
material relating to the Options have been or will be filed with, approved or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Market Supervisory Authority (FINMA)).


Page 15 of 16
Global Key Employee Option Agreement



--------------------------------------------------------------------------------





THAILAND
NOTIFICATIONS
Exchange Control Information. Thai residents realizing cash proceeds in excess
of US$50,000 in a single transaction from the sale of Shares or dividends paid
on such shares must immediately repatriate all cash proceeds to Thailand and
convert such proceeds to Thai Baht within 360 days of repatriation or deposit
the funds in an authorized foreign exchange account in Thailand. The inward
remittance must also be reported to the Bank of Thailand on a foreign exchange
transaction form. Failure to comply with these obligations may result in
penalties assessed by the Bank of Thailand.
The Optionee should consult with his or her personal advisor prior to taking any
action with respect to the remittance of proceeds into Thailand. The Optionee is
responsible for ensuring compliance with all exchange control laws in Thailand.
UNITED KINGDOM
TERMS AND CONDITIONS
Responsibility for Taxes. The following provision supplements Section 4 of the
Key Employee Option Agreement:
Without limitation to Section 4 of the Key Employee Option Agreement, the
Optionee agrees that the Optionee is liable for all Tax-Related Items and hereby
covenant to pay all such Tax-Related Items as and when requested by the Company
or the Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other
tax authority or any other relevant authority). Optionee also agrees to
indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold on the Optionee’s
behalf or have paid or will pay to HMRC (or any other tax authority or any other
relevant authority) on the Optionee’s behalf.
Notwithstanding the foregoing, if the Optionee is an executive officer or
director of the Company (within the meaning of Section 13(k) of the Exchange Act
), the Optionee acknowledges that he or she may not be able to indemnify the
Company or the Employer for the amount of any income tax not collected from or
paid by the Optinee, as it may be considered a loan. In this case, the amount of
any income tax not collected within ninety (90) days of the end of the U.K. tax
year in which the event giving rise to the Tax-Related Item(s) occurs may
constitute a benefit to the Optionee on which additional income tax and National
Insurance Contributions (“NICs”) may be payable. The Optionee understands that
he or she will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying to the Company and/or the Employer (as appropriate) the amount of any
NICs due on this additional benefit, which may also be recovered from the
Optionee at any time by any of the means referred to in Section 4 of the Key
Employee Option Agreement.




Page 16 of 16
Global Key Employee Option Agreement

